DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 June 2022 has been entered.


Status of Claims
Claims 232, 233, 235-239, 320, 321, and 323 are pending in this application.
Cancellation of claim 322 is acknowledged.

Claims 232, 233, 235-239, 320, 321, and 323 are examined.


Examiner’s Remarks
The Examiner notes the claims recite, “delaying onset or delaying progression of frailty” (independent claim 232 as amended), and “wherein the frailty phenotype is selected from the group consisting of: hair loss, dermatitis, kyphosis, grip strength, a gait disorder, hearing loss, cataracts, corneal opacity, eye discharge, vision loss, nasal discharge, age-related fat loss, and tremors” (claim 323).  For purposes of examination, the term “frailty” will be given its broadest reasonable interpretation, i.e., including symptoms/conditions named in the instant claim set (e.g., claim 323) as well as other symptoms/conditions known to be associated with frailty.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejections of claims 232, 235-239, 320, 322, and 323 under 35 U.S.C. 103 as being unpatentable over Greenberg, and claims 232, 233, 235-239, and 320-323 further in view of Pierzynowski, are modified as follows, as necessitated by Applicant’s amendment filed 29 June 2022:
Claims 232, 235-239, 320, and 323 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al. (“Greenberg”, US 2014/0056862) in view of Halfon et al. (“Halfon”, Hindawi Publishing Corp., BioMed Res. Intl., Vol. 2015, Article ID 953241, 11 pages).
Regarding claims 232, 322, and 323, Greenberg teaches nutritional compositions for maximizing muscle protein synthesis while minimizing catabolism of muscle proteins, which includes α-hydroxyisopcaproic acid and α-ketoglutarate (e.g., abstract).  The nutritional compositions may provide for retention of lean body mass, which helps to avoid loss of independence and functionality, as well as to improve quality of life especially in the elderly at risk of sarcopenia and frailty (id.).  While Greenberg does not specifically recite “delaying onset or delaying progression of frailty”, it is noted that, since Greenberg teaches the retention of lean body mass helps to avoid loss of functionality and improves quality of life in the elderly at risk of frailty, the skilled artisan would reasonably surmise such conditions (i.e., loss of lean body mass and functionality) to be associated with frailty, and thus would also reasonably expect the nutritional compositions would delay onset or progression of frailty itself, absent evidence otherwise.  The compositions may include additional ingredients such as vitamins (e.g., paragraph [0014], claim 27); specifically, vitamins such as Vitamin D may be included (e.g., paragraph [0106]). 
Greenberg does not exemplify a combination of α-ketoglutarate and vitamin D sufficiently to anticipate the claims.  However, vitamin D is already known for being beneficial for improving muscle function, especially in the elderly frail patient.  For example, Halfon teaches low vitamin D status is consistently associated with frailty, and vitamin D supplementation has beneficial effects on muscle strength, balance, and gait in diverse settings, including the elderly (e.g., page 8, Section 10. Conclusion).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to help maintain a delay onset or progression of frailty with a composition comprising α-ketoglutarate and Vitamin D; thus arriving at the claimed invention.  One skilled in the art would be motivated to select vitamin D for inclusion in the composition of Greenberg because the inclusion of vitamin D in the composition provides the benefits of improved muscle strength, balance, and gait, as taught by Halfon.  Additionally, the skilled artisan would reasonably expect success from including vitamin D in the composition because Greenberg specifically names vitamin D for possible inclusion in its compositions.  
Regarding the limitation, “wherein the composition comprising the therapeutically effective amount of the vitamin D and the AKG or the salt of AKG increases delayed onset or increases delayed progression of a frailty phenotype in the subject after the administering as compared to administering a composition comprising AKG without vitamin D”, it is noted that, since Halfon teaches vitamin D supplementation has beneficial effects on muscle strength, balance, and gait (all phenotypes of frailty), the skilled artisan would reasonably expect administering a composition comprising both vitamin D and AKG would increase delayed onset or increases delayed progression of a frailty phenotype in the subject, compared to administering a composition comprising AKG without vitamin D.
Regarding claims 235 and 236, Greenberg teaches oral forms of the composition, including tablets (e.g., paragraphs [0106], [0108], [0109]).
Regarding claims 237 and 320, Greenberg teaches subjects include humans (e.g., paragraph [0047]).  Since only two choices of gender are available (i.e., male and female), the skilled artisan would easily envisage female as a choice of human, absent evidence otherwise.
Regarding claims 238 and 239, Greenberg teaches dosage amounts of α-ketoglutarate and other ingredients “per day” (e.g., paragraph [0093]).  Since dosage amounts are provided per day, the skilled artisan would readily envisage dosage in amounts typical for daily dosing, including once or twice daily.
Regarding claim 323, it is noted that, since Greenberg teaches maximizing muscle protein synthesis while minimizing catabolism of muscle proteins (e.g., abstract; claim 33), and Halfon teaches vitamin D supplementation has beneficial effects on muscle strength, balance, and gait, the skilled artisan would reasonably expect the compositions to help in maintaining the health of conditions affected by muscle protein synthesis and strength, including kyphosis, grip strength, and mobility.  "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." See MPEP 2144.01.

Claims 232, 233, 235-239, 320, 321, and 323 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg as applied to claims 232, 235-239, 320, 322, and 323 above, and further in view of Pierzynowski (US 2011/0039935).
The invention of Greenberg is delineated above (see paragraph 10, above).
Greenberg does not specifically teach α-ketoglutarate in the form of calcium AKG (claim 233) or in sustained form (claim 321).
However, Pierzynowski teaches that, in administering α-ketoglutarate, calcium AKG provides slowed uptake with longer lasting effect (e.g., paragraphs [0057], [0060). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed administer AKG as calcium for a sustained form; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because said form of AKG provides the benefits of slowed uptake with longer lasting effect, as taught by Pierzynowski.


Response to Arguments and Declaration 
Applicant's arguments filed 29 June 2022 have been fully considered but they are not persuasive.  
Applicant argues Greenberg does not teach vitamin D as having the effect of increasing delayed progression or delayed onset of frailty.  Applicant argues the context of which vitamin D is disclosed in Greenberg is as an ancillary, non-active ingredient without having the specific claimed therapeutic benefit, since it is described as part of an “appropriate nutritional profile” in paragraph [0106] of Greenberg.  This argument is not persuasive because the rejection is no longer based on Greenberg alone, but rather Greenberg in view of Halfon, which teaches vitamin D has activity for delaying progression or onset of frailty.
Applicant also argues that vitamin D is among “the more than 1400 combination possibilities disclosed in Greenberg”, and one of skill in the art would only know if a combination is successful by testing the more than 1400 combinations in “an aged mice model which cannot be done in a practical timeframe.”  Applicant argues the declaration provided by Dr. Brian Kennedy, describing negative data for the combinations of AKG with either NR or fisetin, further evidences the “sheer unpredictability” of knowing which combinations from Greenberg would have the claimed therapeutic effect. 
This argument is not persuasive.   Applicant’s Declaration filed 29 June 2022 has been fully considered but is not persuasive for overcoming the rejection.  Applicant’s assertions of “sheer unpredictability” based on the data in the Declaration are not persuasive because vitamin D is already known to improve muscle strength, balance, and gait, as taught by Halfon.  Therefore, the skilled artisan would be motivated to select vitamin D for inclusion in the composition of Greenberg, in order to provide the additional benefits of improved muscle strength, balance, and gait, as well as benefits useful for someone at risk for frailty (note Greenberg teaches improving quality of life especially in the elderly at risk of sarcopenia and frailty), such as improving visual impairments and chronic diseases as also taught by Halfon (e.g., see page 8), with a reasonable expectation of success.
In response to Applicant’s arguments that Greenberg guides one of skill in the art to combine AKG with nucleotides, it is noted that a) disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments; b) Halfon specifically teaches benefits of vitamin D supplementation, such that the skilled artisan would still be motivated to include vitamin D in the composition of Greenberg.  Regarding Applicant’s citation of MPEP 2143(I)(E), it is noted that (based on this guidance provided by the MPEP), since Halfon specifically teaches benefits of vitamin D supplementation which are complementary and consistent with those of Greenberg (e.g., improving muscle strength and quality of life in those at risk for frailty), the prior art would have “funneled the formulator” towards also including vitamin D in the composition of Greenberg.
Therefore, it is the Examiner’s position that the claims are rendered obvious.




Conclusion
No claims are allowed at this time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/           Examiner, Art Unit 1611